IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00168-CR

ERIC MOSQUEDA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1757-C2


                                       ORDER


       The clerk’s record in this case, filed on July 10, 2015, consists of two volumes, the

second of which contains several sealed documents. Appellant Eric Mosqueda has filed

a motion for release of the second volume of the clerk’s record so that his counsel can

conduct a professional evaluation of the record. Specifically, Mosqueda requests that: (1)

this Court order the district clerk to release a copy of Volume Two of the district clerk’s

record to his counsel; (2) the Court order the release of the documents in electronic form
on condition that his counsel keep the documents confidential; and (3) alternatively, the

Court order any other relief it deems appropriate. We grant Mosqueda’s motion in part.

       The Clerk of this Court is ordered to allow Mosqueda’s appellate counsel access to

a paper copy of the second volume of the clerk’s record for review for the limited purpose

of determining whether any meritorious appellate issue can be raised based upon the

contents thereof, and if so, to present an issue on appeal related thereto. The attorney is

authorized to have access when and as necessary during the Clerk’s normal business

hours to review the record. The attorney is authorized to view the record multiple times

as necessary to fulfill his obligations to his client but should work with the Clerk and the

Clerk’s staff to facilitate access to the record without undue burden on the attorney or the

Clerk and Clerk’s staff. The attorney may not make, obtain, or manually transcribe a

copy of the record. The attorney may, however, make notes but only as necessary to

conduct relevant research and to prepare and present an issue in this appeal regarding

the second volume of the clerk’s record. Any such notes are hereby ordered to be

destroyed no later than when the mandate for this proceeding is issued, whether it is

issued by this Court or the Court of Criminal Appeals.

       If an issue is presented to this Court regarding the sealed documents in the second

volume of the clerk’s record, that issue, in its entirety, must be contained in a separate

brief. The brief must be completely separate from Mosqueda’s primary brief and cannot

contain any other issue. The primary brief should reference only the existence of the

briefing on the issue. The brief regarding the sealed documents in the second volume of

the clerk’s record must not be electronically filed and the original and three copies must

Mosqueda v. State                                                                     Page 2
be filed only in a paper format even if the primary brief is electronically filed.

       The brief regarding the sealed documents in the second volume of the clerk’s

record must be submitted for filing and served in a separate wrapper clearly marked as

being “Submitted under Seal in accordance with the August 27, 2015 order of the Tenth

Court of Appeals” on both the wrapper containing the brief and the cover of the original

and each copy of the brief. Each copy, including drafts and electronic copies, of the brief

retained by appellate counsel must likewise be sealed and covered, or destroyed.

       If Mosqueda files an issue on appeal regarding the sealed documents in the second

volume of the clerk’s record, the attorney representing the State in this appeal is hereby

granted access to the second volume of the clerk’s record in the same manner as

Mosqueda’s appellate counsel, and the State’s brief in response to Mosqueda’s brief

regarding the sealed documents in the second volume of the clerk’s record must be filed,

served, and retained in the same manner as Mosqueda’s brief regarding the sealed

documents in the second volume of the clerk’s record and the State’s notes, if any,

likewise destroyed when the mandate is issued.

       Disclosure of the contents of the second volume of the clerk’s record in any form,

including briefing, must be accompanied with a copy of this order and is expressly

limited to Mosqueda’s appellate counsel and necessary assistants, the attorneys

representing the State in this appeal and necessary assistants, and members and staff of

the Tenth Court of Appeals. Any other disclosure, without specific authorization from

this Court, is prohibited and may be punished by contempt of court.



Mosqueda v. State                                                                    Page 3
                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 27, 2015
Do not publish




Mosqueda v. State                                     Page 4